On Petition eor a Rehearing.
Elliott, J.
The appellant complains that we did not decide what penalty the appellee was entitled to recover, and insists that we now decide that question. We did not deem it necessary to expressly decide the question, for the reason that the judgment was for a less sum than the appellee was entitled to recover, even computing the penalty at the lowest sum fixed by any of the statutes upon the subject of taxes. Where the ultimate judgment is one of which the appellant can not justly complain, intermediate errors are harmless. Krug v. Davis, 101 Ind. 75.
Another point urged in the petition is, that we did not discuss the ruling on the motion to tax costs. This point we now expressly decide against the appellant without discussion, for we think the question so free from difficulty as not to require discussion. What we decide is this: Where a plaintiff brings a suit to quiet title, and the defendant, by a counter-claim, sets forth a lien, and obtains a judgment against the plaintiff foreclosing the lien, he is entitled to recover costs.
Petition overruled.